Citation Nr: 1728311	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  10-26 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial compensable disability evaluation for irritable bowel syndrome with peptic ulcer prior to January 5, 2015, and in excess of 30 percent thereafter.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from December 1987 to November 1991, and December 1993 to February 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal of July 2009, March 2015 and May 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. In February 2016, this matter was last before the Board at which time it was remanded for further development.

The Veteran was afforded a Travel Board hearing in July 2014.  A transcript of the testimony offered at the hearing has been associated with the record.

In March 2015, the Veteran discharged his attorney from representing him in the case.  Thereafter, the Veteran submitted a VA Form 21-22 in favor of the West Virginia Department of Veterans Assistance (WVDVA); however, that form was not signed by WVDVA.  In November 2015, the Board sent a letter to the Veteran seeking clarification from the Veteran about his wishes for representation.  To date the Veteran has not responded to the representation clarification letter, nor has he submitted documentation properly appointing a new representative; as such, the Board considers the Veteran to be unrepresented.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  VA received the Veteran's claim for service connection of IBS, also claimed as bowel condition, diverticulitis, and diarrhea, on January 5, 2015.  

2.  Throughout the applicable period the Veteran's peptic ulcer was asymptomatic, and from January 5, 2015, irritable bowel syndrome predominated the disability picture.

3.  Effective January 5, 2015, the Veteran has been awarded the maximum schedular disability rating available under VA's schedule of rating disabilities in the evaluation of irritable bowel syndrome.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for irritable bowel syndrome with peptic ulcer prior to January 5, 2015, and in excess of 30 percent since then, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.10, 4.14, 4.40, 4.45, 38 C.F.R. §§  4.113, 4.114, Diagnostic Codes 7305, 7319 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.

Nevertheless, the Board notes that the RO provided the appellant several notice letters, and the Veteran has raised no issues regarding the duty to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has obtained the Veteran's service records, VA records and Social Security Administration (SSA) records.  VA has assisted him in obtaining evidence, afforded him physical examinations, and obtained medical opinions as to the severity of the disability addressed in the present appeal.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  Id.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses is to be avoided.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the July 2009 rating decision on appeal, the RO established the initial grant of service connection for peptic ulcer disease, with a non-compensable evaluation.  The Veteran appealed that determination, resulting in the current appeal.  

In the aforementioned March 2015 rating decision, the RO established service connection for connection for IBS, also claimed as a bowel condition, diverticulitis, and diarrhea, with a non-compensable evaluation effective January 5, 2015, the date VA received his claim for service connection of this disability.  In the May 2015 rating decision, the RO awarded a 30 percent evaluation, effective January 5, 2015, for IBS with peptic ulcer. 

Prior to January 2015, the Veteran's peptic ulcer, alone, was evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7305, which provides for evaluation of duodenal ulcers.  This Diagnostic Code provides a 20 percent evaluation for a moderate ulcer with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.  A 40 percent rating is warranted for a moderately severe ulcer with less than severe symptoms, impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more in duration at least 4 or more times a year.  It also provides for a maximum 60 percent evaluation for a severe ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  

Effective the date VA received the Veteran's claim for service connection of IBS, or January 5, 2015, a 30 percent evaluation has been awarded for IBS, with peptic ulcer.  Since that date, the disability picture has been evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7319, which provides for evaluation of irritable colon syndrome, i.e IBS. 

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  38 C.F.R. § 4.113.  Here, ratings under diagnostic codes 7305 and 7319 shall not be combined with each other.  A single evaluation must be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  

Under Diagnostic Code 7319, a noncompensable rating is assignable for mild irritable colon syndrome; disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent evaluation is assignable for moderate irritable colon syndrome; frequent episodes of bowel disturbance with abdominal distress.  A 30 percent evaluation is assignable for severe irritable colon syndrome; diarrhea, or alternating diarrhea and constipation with more or less constant abdominal distress.  38 C.F.R. § 4.114.  

The Board acknowledges that VA records document a history of diverticulitis.  Diverticulitis is to be rated as irritable colon syndrome, peritoneal adhesions or ulcerative colitis, depending on the predominant disability picture.  See 38 C.F.R. § 4.114, Diagnostic Code 7327.  Peritoneal adhesions or ulcerative colitis have never been assessed, and thus diverticulitis is properly considered herein under 38 C.F.R. § 4.114, Diagnostic Code 7319.

VA received the Veteran's claim for service connection of reoccurring stomach ulcers in April 2009.  Initial VA examination in May 2009 resulted in assessments of peptic ulcer disease (remote in remission) and gastroesophageal reflux disease (GERD).  Examination reflected no symptoms of the ulcer, with a history of two episodes of rectal bleeding over a 15 year period, with the last occurring in 2007.  The Veteran denied nausea, vomiting and diarrhea.  There were no signs of significant weight loss or malnutrition, or signs of anemia.  The abdomen was soft, with minimal epigastric pain with palpation, with no rebound or distension.  The examiner remarked that the Veteran took medication for GERD, and the history notes reports of reflux and gnawing pain.  However, at the time of the examination, the duodenal ulcer was asymptomatic.  

In March 2011, the Veteran was re-examined by VA.  At this time, the Veteran related that he was experiencing frequent heartburn after eating acidic meals such as tomato sauce based-foods, with diarrhea after eating acidic foods and drinking coffee.  He took daily Prilosec for GERD, and Pepcid as needed.  The Veteran acknowledged continued gnawing pain after eating, relieved by belching, as well as daily nausea, without vomiting, and diarrhea 1 to 4 times daily.  There were no signs of significant weight loss or malnutrition, or signs of anemia.

A January 3, 2015, VA emergency room note documents the Veteran's presentation with reports of increasing abdominal pain for the past month.  The Veteran denied nausea, and there was no bleeding.  Bowel sounds were normal, and there was generalized tenderness on palpation of the abdomen.  CT scan resulted in impressions of no acute intra-abdominal process or diverticulitis.  Irritable colon was assessed, and the Veteran was discharged home.  

VA received the Veteran's claim for service connection of IBS, also claimed as bowel condition, diverticulitis, and diarrhea, on January 5, 2015.  See VA FORM 21-526EZ (submitted electronically).  The claim was granted, effective this date, and the AOJ has evaluated the predominant disability as IBS since that date, given the prohibition of pyramiding, outlined above.  

Prior to January 5, 2015, the Veteran's ulcer is rated as non-compensably disabling under Diagnostic Code 7305.  VA examinations in May 2009 and March 2011 document a history of ulcer; however, they indicate that the ulcer was, and remained, asymptomatic.  VA records do not indicate any reports or treatment for an ulcer during the applicable period.  To the extent symptoms of GERD are shown, this disability is not subject to service connection, and the Board will not consider those symptoms in evaluating the present disability.  38 C.F.R. § 4.14.  In the absence of any symptoms, prior to January 5, 2015, a compensable evaluation is not warranted for the service-connected peptic ulcer prior to this date under 38 C.F.R. § 4.114, Diagnostic Code 7305.  Fenderson, supra.  

In February 2015 the Veteran was provided a VA examination related to his claim for service connection of IBS, also claimed as bowel condition, diverticulitis, and diarrhea.  Examination resulted in an assessment of IBS.  At this time, the Veteran reported recurrent episodes of constipation alternating with diarrhea.  He stated that after eating, he would get a bloated sensation in his abdomen, and a sudden urge to defecate.  He states he must be near a bathroom or else he would have a bowel accident.  The stool in these scenarios was described as a large hard lump, or diarrhea.  This problem occurred up to twice a week.  The Veteran did not exhibit episodes of bowel disturbance with abdominal distress, or exacerbations or attacks of the intestinal condition.  There was no weight loss, malnutrition, complications or other general health effects resulting from IBS.  

Based upon the February 2015 VA examination, the RO assigned a maximum schedular evaluation of 30 percent for IBS, effective the date of the claim, i.e. January 5, 2015.  Here, effective this date, the Board must consider the predominant disability picture and address whether a higher evaluation would be warranted under Diagnostic Code 7305, which provides for evaluation of the ulcer.  38 C.F.R. §§ 4.113, 4.114.  However, as noted above, the ulcer has been asymptomatic throughout the relevant period.  Thus, an evaluation in excess of 30 percent cannot be awarded under Diagnostic Code 7305 from January 5, 2015.  Accordingly, entitlement to an initial evaluation in excess of 30 percent from January 5, 2015, for IBS with peptic ulcer is denied.  Fenderson, supra.  

With respect to the 30 percent evaluation for IBS, the Board notes that this is the maximum schedular evaluation permitted.  See 38 C.F.R. § 4.114, Diagnostic Code 7319.  Thus, the maximum schedular benefits have been awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Accordingly, extraschedular consideration is not implicated in the present appeal.

	(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to an initial compensable disability evaluation for irritable bowel syndrome with peptic ulcer prior to January 5, 2015, and in excess of 30 percent thereafter is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


